Citation Nr: 9907976	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1945 to July 1946, 
and from April 1951 to March 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Colombia, South 
Carolina, which denied the claim of service connection for 
CFS.  In July 1995, the notice of disagreement was received 
and a statement of the case was issued.  The substantive 
appeal was received in August 1995, and the veteran appeared 
and testified before a hearing officer at the RO in March 
1996.  In April 1997, the Board remanded for further 
development.  A review of the file shows that the RO complied 
with the directives set forth in the Board's remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has CFS that can be attributed to his period 
of military service.


CONCLUSION OF LAW

CFS was incurred as a result of his period of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The service medical records reflect treatment for lumbago in 
December 1951, the veteran's complaints of feeling nervous 
and weak in August 1951, and treatment for a right leg 
contusion in October 1952.  Second degree pes planus was the 
only abnormality noted on the March 1955 separation 
examination. 

The claims folder includes letters from various military 
personnel regarding the veteran's duties associated with a 
dog-training program.  In a December 1952 letter, it was 
reported that a dog the veteran had handled had a contagious 
disease.  The record also includes several letters dated in 
1952 and 1953 commending the veteran on his performance of 
his dog training program duties. 

VA records from 1964 show that the veteran was placed in 
traction and observed for a possible collagen or neurological 
disorder, and was diagnosed with cervical spine 
osteoarthritis.  In a 1964 report, Dr. Blackwell reported a 
diagnosis of arthritis involving the cervical and thoracic-
lumbar spine segments.  The veteran was hospitalized from 
March to May 1966 for observation of pain in the neck and 
shoulders.

Medical department records from May Plant, dated in the 
1970s, reflect the veteran's complaints of joint pain.  Mild 
osteoarthritis of the spine was diagnosed on VA examination 
of March 1972.  Records from Richland Memorial Hospital, 
dated in 1973, reflect the veteran's complaints of neck and 
shoulder pain.  He was diagnosed with left shoulder bursitis, 
and it was noted that he incurred a neck injury in an 
automobile accident.  His history of fibromyositis was noted.  
A neurological consult report reflects an impression of 
possible herniated cervical intervertebral disc, left.  A 
June 1973 cervical myelogram revealed a well outlined 
cervical subarachnoid space and no evidence of significant 
indentation on the contrast column or other abnormalities.  
In a July 1973 report, Dr. Lawrence F. McManus reported a 
diagnosis of bicipital tendinitis considered to have been 
related to an injury sustained while riding a horse.  In a 
January 1974 letter, Dr. H. R. Ennis referred to veteran's 
complaints of chronic joint pain.  

It is noted in Hall County Hospital records dated in 1974 
that the veteran complained of muscle pain and weakness.  
Initially, it was thought that he had myasthenia gravis, 
amyotrophic lateral sclerosis or syringomyelia.  However, 
those diagnoses were ruled out and he was diagnosed with 
radicular pain secondary to radiculitis of undetermined 
etiology.  The cervical and lumbar spine and bone survey 
revealed no evidence of metastatic disease or bone or joint 
abnormality.  His brain scan was normal, and a muscle biopsy 
revealed a normal striated muscle. 

In an August 1975 letter, Dr. James R. Burns, Jr. reported a 
finding of rheumatoid arthritis.  A diagnosis of fibrositis 
appears in a May 1977 VA examination report, and a June 1977 
VA hospitalization record.  

The claims folder also includes various statements and 
reports from Dr. W. L. McDow regarding the veteran's chronic 
prostatitis and complaints of muscle and joint pain.  In a 
September 1978 letter, Dr. McDow noted that the veteran's 
prostatitis is generally accompanied by muscle and joint 
pains and swelling of the hands.  On an insurance form dated 
in 1977, Dr. McDow noted a diagnosis of rheumatoid arthritis.  

Diagnoses of fibrositis and fibromyalgia, as well as chronic 
prostatitis were noted in an October 1983 report from the 
South Carolina Vocational Rehabilitation Department.  The 
veteran's complaints of gross weakness and joint pain were 
also mentioned.

In a June 1991 report, Dr. Charles Lapp reported that the 
veteran presented a 38-year history of symptoms compatible 
with the diagnosis of CFS, which were most remarkable for the 
onset following an animal bite, and persistent course without 
remittance or improvement.  Most of the symptomatology was 
musculoskeletal and the neurocognitive complaints were 
minimal.  Dr. Lapp concluded that the veteran met 10 out of 
the 11 minor criteria and both of the major criteria set 
forth in the CDC case definition.  Dr. Lapp referred to the 
veteran's account of the dog bite during service and the 
subsequent death of the dog from a contagious disease.  In an 
August 1991 report, Dr. Lapp discussed how he arrived at a 
diagnosis of CFS versus polymyositis.

In a May 1993 letter, a friend of the veteran indicated that 
he served with him from December 1952 to January 1953.  He 
recalled that the veteran was bitten by a dog, which died a 
few days later.  It was eventually discovered that the dog 
had a contagious disease.  After being bitten, the veteran 
and some others suffered from flu-like symptoms.  It was 
determined that the illnesses were the direct result of 
working with the dogs. 

In a January 1995 letter, Dr. McDow reported that his former 
associate started treating the veteran in 1953 for gastritis, 
and referred to the veteran's history of gastrointestinal 
disorders, chronic prostatitis, and multiple aches and pains.  
Specialists were eventually consulted in the 1960s to 1980s.  
He stopped treating the veteran around 1988 and the veteran 
resumed treatment in 1994.  Each time the veteran was seen, 
the physical findings were not that revealing, and grossly 
normal findings were appreciated.  He also referred to the 
diagnosis of chronic fatigue syndrome.

The veteran testified regarding the dog bite incident during 
an April 1993 hearing on an unrelated matter, and during his 
personal hearing conducted in March 1996.  He stated his 
belief that his current diagnosis of chronic fatigue syndrome 
is related to the contagious dog he came into contact with 
during service.  He described the symptoms that developed 
afterwards and that the dog was found to be diseased.  Others 
in the unit also had some difficulties after working with the 
dogs.  He noted specific symptoms and problems involving his 
muscles, joints, sleep disorders, allergies to smoking and 
alcohol, dry mouth, and skin disorders.  He also felt that 
his chronic fatigue syndrome might be related to his bladder 
and prostate problems. 

In the April 1997 remand, the Board specifically requested 
that the veteran's treating VA physician, who is an 
infectious disease specialist, offer an opinion as to the 
date of onset as well as the etiology of the veteran's 
chronic fatigue syndrome.  The veteran's VA physician offered 
opinions in letters dated in August and September 1997.  She 
had been following the veteran for some time, and she noted 
that the veteran had been diagnosed with chronic 
fatigue/immunodeficiency syndrome (CFIDS).  His serological 
work-up is consistent with the disorder.  According to the 
physician, the syndrome has variable findings and symptoms 
such as depression, fibromyalgia, marked fatigue, chronic 
pain, and variable immunologic abnormalities.  A date of 
onset could not be precisely defined from the record, but was 
probably about 5 years ago.  The etiology is unknown, but the 
accepted theory is that the disorder is an autoimmune 
phenomenon that follows a mild viral infection, and another 
proposed etiology has been a slow or latent viral infection.  
It was noted in the September 1997 letter that the file had 
been reviewed, and that she is responsible for management of 
the condition.  According to her review, there was no 
evidence of the syndrome before the veteran's separation from 
service, and the physician was unable to ascertain from the 
veteran's active chart exactly when the fatigue symptoms 
became prominent.  However, it did not appear that he was 
seen for those symptoms during service, and she was unable to 
say if he had the symptoms or not.  She also pointed out that 
the definition of the disorder requires at least fatigue 
sufficient to reduce or impair activity to below 50 percent 
of usual for more than two months, and that the veteran or 
one of his co-workers would have noticed it if that was the 
case. 

VA treatment records dated in the 1990s reflect references to 
the veteran's chronic fatigue syndrome, as well as his 
related complaints.  The claims folder also includes numerous 
articles regarding chronic fatigue syndrome and 
fibromyositis. 

B.  Legal Analysis

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the claim presented is plausible.  The 
Board is satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a) (1998). 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service, or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service-connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

In this case, the evidence clearly and unequivocally 
demonstrates that the veteran came into contact with a 
diseased dog during service.  This is shown by the veteran's 
sworn and credible testimony, the credible statement provided 
by his service comrade, and the service letters regarding the 
veteran's handling of the dog.  Although the credible and 
substantial evidence regarding the veteran's contact with the 
dog has been presented, the medical opinions of record 
regarding the onset of his CFS are not in agreement.

As discussed above, the VA physician is of the opinion that 
the history of the veteran's chronic fatigue syndrome only 
dates back 5 years, but Dr. Lapp found the longstanding 
history of particular symptoms following a reported dog bite 
during service to be compatible with the diagnosis of CFS.  
The VA physician did review the file and provided an opinion 
based on the medical findings noted, and it is not indicated 
whether Dr. Lapp had the opportunity to review the records.  
However, Dr. Lapp's discussion of the veteran's CFS is just 
as compelling.  In particular, the Board finds the veteran's 
description of his long history of symptoms, beginning in 
service, to be credible.  That history is the basis of Dr. 
Lapp's opinion.

The first reference to an actual diagnosis of CFS appears in 
the 1991 reports provided by Dr. Lapp.  His references to the 
veteran's reported medical history appear to be consistent 
with the medical evidence of record.  He mentioned the 
veteran's 38-year history of complaints of symptoms 
compatible with CFS, and those complaints are clearly 
documented in the medical records dating back many years.  
Also, Dr. Lapp's report reflects a great amount of detail 
with respect to the veteran's medical history.  Therefore, it 
can be inferred that Dr. Lapp had a clear picture of the 
veteran's medical history in order to make a diagnosis and 
offer an opinion regarding the onset of the condition.  Given 
the reported history, Dr. Lapp's initial suspicion of CFS was 
confirmed through further evaluation and testing.  It is also 
worth noting that it does not appear that Dr. Lapp ruled out 
a correlation between the veteran's contact with the dog 
during service and the development of CFS.

Since the medical evidence weighs equally for and against the 
veteran in this case, the Board finds that the evidence is in 
equipoise and the veteran should be afforded the benefit of 
the doubt as contemplated by 38 U.S.C.A. § 5107 (West 1991).  
Therefore, service connection for CFS has been established, 
and the appeal is granted. 


ORDER

Entitlement to service connection for CFS has been 
established, and the appeal is granted.  




		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

